,. ---




                    OFFICE   OF   THE   AlTORNEY     GENERAL   OF   TEXAS
                                            AUSTIN
         anovcn SCLLCIIS
         Al-mIWFIOCII‘IAL

         Hon. Sam J. Hunilton
         Dirtrlot  Attorney
         100th Jublolal   Dlrtriot
         Muephlr , Toxu



                                     o~tnion No. G-7169
                                     RS: Dose the rommissionrrr      o
                                           the authority t
                                          the tar.8 dU8   t
                                          on proportp bol
                                          or other tuln

                    w8 8OknOW1bbg8       rOO8ipt
         rOi?idillg
                  88 fO11OW8:




               the oommlssloners  ooilrt bars authority     to make adjustment
               of tht taxas due the State and county upon the inrmdered
               roll after the judgment has been lntbrbd,       thb propbrty rold
               end bought in by one of the taxing     unit.8 for  the benbtit
               or the othbr taxing Uiit8?"
                                                                              763

Bon.    Sam J.    Rlmilton,   pagr    2


             In ths Oa88 Or wella   8t 81. T. COmni8SiOnbr8
c o ur or
       t M8di8On    county lt al., 281 S.W. 593, the Court or
Civil    Appr818, in en opinion by Judg8 B8rOU8, 8eid:
              “The OOti88iOn8r8’        oourt   18 a or8aturr  or thr
        8t8tO  oOIl8titUtiOn    end it8 poWOr      are  lhit8d  and
        oontrollrd      by ths Conrtitution     and th8 1aW8 a8 Q888Od
        by th8 La&i8latur8.       tit1018     5, 116, 8tat8 COIl8titUtiOll;
        Baldwin v. Trarl8 County, 86 9. W. 460, 40 T8x. Cir. App.
        1491 Ssmrd T. hl18 Oounty, (Tu. CIT. App.) 246 9. W.
        728~ Bland v. Orr, 39 9. W. 558, 90 Tbx. 492. . . .w
                Sea.   18 or Art,    5 0r the statr    Qonrtitutlon   reed8
e8 rOiiOW81

                      Beoh oounty 8hall In like mumor b8 dlrldrd
        intO ;i& ~OIDIIi88lOn~r8' prOOlnOt8 in 8aOh Of WhlOh
        thrrr  8hcll bo 818Ot8d by th8 qU8lliird        VOt8r8 thrroot
        onb oounty oOILmi8rlonrr, who 8h811 hold hi8 oiiioe         for
        tW0 yO8r8   and .Until  hi8 8U00088Or    rhall b8 l18Ot8d and
        qUdifi8d.     The oounty oomml88lonerr 80 ohoran, with the
        oounty judge,   a8 proriding orrloer,      8hall oompore the
        County Comd88loner8      Court, whloh rhall exeroise      suoh
        power8 and jurlsdlotlon     over all ooUuty bu8ines8, a8 18
        oonierred by thl8 COIl8titUtiOIl      end the law8 Of the State,
        or a8 may be horeefter     preroribed.”
                Sea.   18 or Art.    6 or   the State Con8tltutlon    road8
a8 rOiiOW8:

              *The Legirlature   rhall provide fo rlquellzlng, a8
        near 88 may be, the valuation    of 811 property subjeot
        to  or rbndbrbd ror taxation, (the county COd8SiOIlbr’S
        COiWt t0 OOn8titUtb    e board Of bqUallZatlOn); and may
        also provide r0r the cleselflcatlon 0r all lands with
        rererbncb  to their value in the several oountle8.”
          The statutory grant of power to the coumlsslonbre
oourt based upon th6 two oonstltutlonal provisions cited above
is round in Title 44 (Artlolbs 2339 to 237211) and Articles 7206,
7211 end 7212 or Title 122 or V. A. C. S.

          Article 7206 provides that "beoh oommleslonbrr oourt
shell oonvone end 8lt es e board of rquellzetlon,W prssorlblng
the time end duties.
Hon. Sam J. Hetilton,               p8gs   3




                 Artloler        7211 end 7212 provide      ror equalization
Or 888@88UlOnt8       the board or l
                          by         quallz8tlon and ret out the
dutier     Or the OOl8Ud88iOllU8 OOUrt whilb 8ittiw 88 8 board
or l quallz*tlon.
                 titiolb        7205 Or V.A.C. 8.protide           io r l88~88QM t
or p r o p er ty
               not rendered.             All 8UOh rrrersmentr       are subjeot
to 8otlon   thereon by the             board of equalization.
           In the 088e or Cl8mon Lumber Co. '1. Jone8, Sherlrr
8nd Tu Colleetor,   49 5. W. 909 the Court of Clrll Appealr,
In pa88ln4 upon 8 matter lnrolrlng   t8xrr upon property
Wnrendereda on the tax rollr,    ld In rpite   of the eommlr-
rlonerr oourt having made 8n order reduolng the raluatlon      of
the property from #66,325.00   to $44,075.00 the tax oolleotor
reiured to l ooept the t8xe8 on the reduo8d valuation    and
retured        the demnd ror         8 reoelpt,     8+1d1

                 *After
                     the epproml                 or the roll by the boud or
        lqIAAliz8tlOn,  it h8d no              rurther jurlrdlotion   in the
        matter, and thb order    oi              the 8omair8loner8  oourt made
        Feb. 21, 1898, reduolng                the e880888lMt W88 void for
        want of authority   In the              oourt to make the order.*
                 In the        o88e oi Chloego,     R. I. k 0. Ry. Co. v.
State     et    *l.,   241 S.W. 255,  the    Court ot Civil Appeal8
raid:
                 ”    . By lpreu        term8 oi the rtatute, when 8
        qurstl~n’or      valuation    ror taxation ha8 been on00
        regularly     referred    to,tho   proper oounty board ot
        lquellzetion,      the relu8tlon     of that tribunal  18 *rlnel.’
        After the tax rolls are made up in eccordanoe wlth the
          ~rlnel~ review end eotlot of that tribunal                ani are
        oartitled   by su?h board, their jurlsdlotlon over that
        property ror assessment purposes ror that year 1s
        legally   ended.”
          In the cash of Lendmen v. State, 97 S.                      ,!. (26) 264,
the Court of Civil Appeals 8eid:

              "Comml8slonbr8' OOUrtS oen eXbrOi8b Only 8UOh
        pOWOr   ~8 the Conrtitutlon Or thb Lbglsleturb epboifl-
        oelly oonfbrs upon them, Constitution, art. 5,)lS;
        Blend v. Orr, 90 Tex. 492 39 S.W. 558; Llllls County v.
        Lempeses County, 90 Tbx.   bo3, I40 S.W. 103, . . . *
                                                                                           765

Bon. Sun J. H8mllton,               page 4



             lot only dobr the Conrtltutlon         r8ii to grant eny
authority    which would authorize      ths oommi8eionur      oourt to
make 8n nadju8tm8nt* (wo trko it for granted the party really
want8 8 veduotlon*)        of the State    end oounty taxu,     I. s.,
the tax judgment agaln8t the property In quertlon,             but the
Conrtltution     ha8 other limltationr      8(8in8t   the Ls6irl8turs
rsleering    p8yment of or rxtfnguirhing        urg taxsr, indebtrdnrrr,
ll8blllty    or obligation    or &ny eorpor8tlon      or lndlVldu81 to
thl8 stats or 8ny oounty or detlned 8UbdlVl8lOn thereof,               or
other munlolpal oorporetlon       therein,     towlt:

               900,    10,   Art.     8, oi the St8te Coartitutlon          reed8
88 rOiiOW81

            "The Leglrleture   rhall have no power to release
      the  lnhabitantr   of, or property In 8ny county, oity or
      town  iron the payment or taxer lerid    ior St8te or oounty
      purpo8e8, uulerr    In oe8e 0r grad pub110 l818mlty In 8ny
      8uoh oounty, oity or town, when ruoh rele88e mey be m&de
      by 8 rots or two-third8    or each Hou8e or the Leg181*ture;W

               Sso. 55 or Art. 3 of             the State    Conrtitutlon       read8 es
r0ibf8     I
            *Thb Leglrleture 8hall hare no power to relse88              or
      sxtln&ul8h,  or to authorlzs      the rsleering     or l   xtinguiehing,
      in whole or in pert,    the lndebtednesr,       llablllty      or obllge-
      tlon ot any oorporetlon      or lndlrldual,     to thlr State or to
      any oounty or detlned rubdlrlrlon        thereot,     or other munl-
      olpel corporation   therein,    lx o epdelinquent
                                                  t             texts which
      have been bus for e period of et least tsn years.”

          The 46th Lsglslature pa88bd H. B. NO. 456, sec. 1 of
which le Art. 73456, V. k. C. S., reading es follows:

              ‘In all oases where property aplearlng on the tax
         rolls, whether rendbred or unrbndbrbd, current or dclln-
         quent, appears to havb bran assessed et e valuation
         greater than that placed upon other property in such
         looallty or slmller value,  or out of proportion to the
         taxable value of auoh property; or whbre by reason Or thb
         dbprboietion in the value  of ruoh property en adjustment
         of e8srs8sd     value       would be oqultable        end expsdlsnt;       or
      where by reason of long dbllnqubnoy,                       the aOCUNlbtbd
         dellnqusnt     taxes,       with    psnaltis8,     interest,    end cost
         aggregate   such amount es to make their oollsotion
         inbquitablb   or oonfleoatory, the Commlssloners Court
.




    Hon. Sam J. Bemllton,         pagb 5



            or the oounty in whloh 8uoh property                   18 ritu*ted,    upon
            the l  pplloatlon   or the owner thereof or hi8 duly
            authorizbd agent, shall         hare the power to rOopOn and
            reoonrlder     thr original    l88e88ment8.             fn 811 8Uoh 088O8,
            the Comul88loner8       Court rhall h88r te8timony rron eom-
            petent and di8intSra8tSd         witne8888,           and may rake 8uoh
            perronal and lndepesdmt           inta8tigation           88 may  8sam
            neoerrrry    and expedient.          Ii, 8rt8r ruoh lnre8tl&atl~n
            It 8h811 appear to the COlaml88iOnOr8 Court that 8UOh
            arser8mentr were dlrrrlmln*tory,                  or out 0r proportion
            to the taxable value of the grope&y,                    or that   by muon
            ot the depreolatlon        ot r8lue or 8uee, or that th r lntoroed
            eolleotlon     of the rooumleted              delinquent    t8xs8, penaltle8,
            interert,    and oostr would be inequitable                 or oonfi808tory,
            the Comml88loner8 Court uy, under It8 power                      w a Bo*rd
            or ~qu*llr8tlon,      arke   ruoh 8bju8tnentr 88 to 88rerreb
            t8luer    0r 8uoh property 88 It my detemlne to b8 equitable
            and j\ut.      And any prerloua rlxlngor                value6 0r 81x41
            QropOrty tor thr year8 lnrolred                  rhall not be *re8 8djudlorM'
            88 to the partloulrr        088e.
                     Vrorldsd,   that    the stats   Comptroller    rhall   be rur-
            nlehsd  with e oertiilbd        oopy of any order p8s88d in pur-
            8U8130. herbof, ar shell        likSwi88 the County A8eS88Or-
            Collsotor  of Texrr,        who 8h811 make the neoerrary oorreo-
            tlon or hi8 rollr.    Prorlded:further,     that nothing herein
            rhell be oonrtrued a8 euthorlslng       the Comai88loner8 Court
            to rsmlt any penalty,   lnterert,    or eortr that hare aoorusd,
            but all ruoh penalty,   intereat,    and oostr 8hall be ool-
            looted on the adjueted a88e88msnt a8 may be authorized
            by l x lr tlnglaw.”
                 Sec. 2 or said H. B. No. 456 la Art. 7345d-1, which
    mekee    the above quoted motion  epplloebls to all other taxing
    units    having power to levy end oolleot taxes.

              On Deo. 1, 1944, this Department, in en exhaustive
    opinion, No. O-6257, rendered to the County Auditor of Dallas
    County, held Article 73456, V.A. C. S. unoon8tltutlonal es
    being in violation or Seo. 10, Art. 8, end Sec. 55, Art. 3
    of the State Conetitutlon, hbreinberors quoted.   Art. 7345d
    we8 Seo. 1 or H. B. No. 456, Aots or the 46th Legislature, 1939.
    By it thb Lcgl8leturb attempted to oonfbr upon the oomnissloners
    oourts authority whio@ fr not oonrccrsd upon the Legielaturs
    it8Sir, end whloh the Conrtitution  iorbld8, I. s., reducing or
Hon. San J. Hemllton, page 6


08noellng In part a8re88mrnt8 would hare the srreot     or   rrmlt-
in& end releasing t8xr8 whloh were a88SrrOd eooording to law.
May we add that in the o88e oltrd by you, the party reeking
the "adjwtmsntn was the grantee of thb aaer      of t&s property
to whoa the taxe8 were legally 888a888d. Not only were ruoh
taxer legally 888888ed without objeotlon On the part of ruoh
owner, but the tax lien orrated    by ruoh rsmea8ment and tax
levy having been rorsolored,    the judgment of the dirtrlot
oourt would  ii rrduotlon 0r 8-O     W88 made, be ret 8slde by
the oommlrrfonerr oourt, when the iorm8r ha8 ruperrlrory
power over the latter.    If ruoh prooedure be permitted,
nothing but lndlera oonruslon wotid rerult.
             You 8re therefore  rerpeotiully 8dri8sd that In view
or  the ooE8tltutlonal prorl8lon8 8tatUtO8     8nd 8uthoritier
herelnbrtorr    oltsd,  It 18 our OphOn that your que8tlon 8hould
be,   and 18, 8n8wered In the negative.
                                  Tour8 very truly




                                               A881 atant

JVF:AMM                                        G
            ,